Exhibit 10.1

 



THE ISSUANCE AND SALE OF THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
DEBENTURE MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE DEBENTURE UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN AVAILABL EXEMPTION FROM
REGISTRATION.

 



Principal Amount: $200,000   Issue Date: November 11, 2019 Purchase Price:
$100,000    







AMENDED AND RESTATED ORIGINAL ISSUE DISCOUNT CONVERTIBLE DEBENTURE

 

This amended and restated original issue discount convertible debenture amends
and restates the original issue discount convertible debenture, dated November
6, 2019, issued by the Borrower to the Holder.

 

FOR VALUE RECEIVED, Bespoke Extracts, Inc., a Nevada corporation (hereinafter
called the “Borrower”), hereby promises to pay to the order of Yad Zahav, LLC,
or registered assigns (the “Holder”) the sum of $200,000 (the “Principal
Amount”), on August 1, 2020 the (“Maturity Date”). This convertible debenture
(the “Debenture”) may be prepaid in whole or in part at any time in the
Borrower’s discretion. Any amount of principal on this Debenture which is not
paid when due shall bear interest at the rate of nine percent (9%) per annum
from the due date thereof until the same is paid (“Default Interest” and
together with the Principal Amount, the “Principal”). Default Interest shall
commence accruing on the date of an Event of Default and shall be computed on
the basis of a 365-day year and the actual number of days elapsed. All payments
due hereunder shall be made in lawful money of the United States of America. All
payments shall be made at such address as the Holder shall hereafter give to the
Borrower by written notice made in accordance with the provisions of this
Debenture. Whenever any amount expressed to be due by the terms of this
Debenture is due on any day which is not a business day, the same shall instead
be due on the next succeeding day which is a business day and, in the case of
any interest payment date which is not the date on which this Debenture is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of interest due on such date. As used in
this Debenture, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the city of New York, New
York are authorized or required by law or executive order to remain closed.

 

This Debenture is free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Borrower.

 

The following terms shall apply to this Debenture:

 

Article I. CONVERSION INTO COMMON STOCK



1.1       Voluntary Conversion. (a) Subject to and upon compliance with the
provisions of Sections 1.3 through 1.5 of this Debenture, and subject to the
limitations set forth in Section 1.1(b), at any time while this Debenture is
outstanding, the Holder shall have the right, at its option, to convert all or a
part of the outstanding Principal (and any Default Interest, if applicable) into
such number of shares of common stock, par value $0.001 per share (the “Common
Stock) equal to the result of dividing the Principal (and Default Interest, if
applicable) of this Debenture to be converted by $0.006 (as may be adjusted for
stock splits, stock dividends, subdivisions or combinations of, or similar
transactions in, the Common Stock, the “Conversion Price”); provided, however
that following an Event of Default the Conversion Price will be $0.001.



1 

 



(b) Notwithstanding anything to the contrary set forth in this Debenture, at no
time may all or a portion of the Debenture be converted if the number of shares
of Common Stock to be issued pursuant to such conversion would exceed, when
aggregated with all other shares of Common Stock owned by the Holder at such
time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
thereunder) more than 4.99% of all of the Common Stock outstanding at such time
(the “Maximum Percentage”); provided, however, upon delivery of a written notice
to the Borrower, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% as specified
in such notice; provided that any such increase in the Maximum Percentage will
not be effective until the sixty-first (61st) day after such notice is delivered
to the Borrower.

1.2       Reduction of Principal. The Principal due hereunder shall
automatically be reduced by the amount of Principal that has previously been
converted pursuant to Section 1.1 hereof. For purposes of the calculation of
Default Interest payable on this Debenture, such reduction of Principal shall be
deemed to have occurred as of the date of such conversion.

 

1.3       Conversion Mechanics. In order to exercise its voluntary conversion
rights pursuant to Article I of this Debenture, the Holder shall deliver a
written notice of election to convert sent by overnight courier, registered
mail, facsimile or email (the “Conversion Notice”) setting forth the amount of
Principal (and Default Interest, if applicable) the Holder is electing to
convert, duly completed and signed, to the Borrower.

 

1.4       Delivery of Certificate(s). As promptly as practicable after delivery
by the Holder of the Conversion Notice and in any event within three (3)
business days after such delivery, the Borrower shall issue and deliver to the
Holder a certificate or certificates for the number of full shares of Common
Stock. In the event that less than the total Principal under this Debenture is
converted pursuant to this Article I, the Borrower shall, simultaneously with
the issuance of certificates for the shares of Common Stock issuable upon
conversion of all or part of this Debenture, issue and deliver to the Holder (or
in accordance with the instructions of the Holder) a new Debenture for the
balance of the Principal not so converted, if requested by the Holder and
provided the Holder has returned the original Debenture to the Borrower. All
shares of Common Stock delivered upon conversion of all or part of this
Debenture will, upon delivery in accordance with the provisions hereof, be duly
and validly issued and fully paid and nonassessable, free of all liens and
charges and not subject to any preemptive rights.

 

1.5       Fractional Shares. No fractional shares or securities representing
fractional shares of Common Stock shall be issued upon conversion of all or part
of this Debenture. Any fractional interest in a share of Common Stock resulting
from conversion of all or part of this Debenture shall be, at the election of
the Borrower, either (i) paid in cash (computed to the nearest cent) equal to
such fraction multiplied by the Conversion Price on the date of such conversion
or (ii) rounded up to the nearest whole share of Common Stock.

 

Article II. EVENTS OF DEFAULT

 

The following shall be deemed an “Event of Default”:

 

2.1                Failure to Pay Principal Amount. Any default in the payment
of the Principal Amount upon the Maturity Date which failure continues for a
period of five business days.

 

Upon the occurrence and during the continuation of any Event of Default
specified above, (i) the Conversion Price will be adjusted in accordance with
Section 1.1, and (ii) the Debenture will accrue Default Interest in accordance
with the first paragraph of this Debenture.

 

Article III. MISCELLANEOUS

 

3.1                Failure or Indulgence Not Waiver. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privileges. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 



2 

 

 

3.2                Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, e-mail or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) when
delivered if delivered by hand delivery during a normal business day (or if not
on a business day then the next business day), (b) one business day after
delivery by facsimile or email, with accurate confirmation generated by the
transmitting facsimile machine (if applicable), at the address or number
designated below or (c) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the Borrower, to:

 

Bespoke Extracts, Inc.

323 Sunny Isles Boulevard

7th Floor

Sunny Isles Beach, FL 33160

E-mail: nnoel@bespokeextracts.com

Attention: Niquana Noel, Chief Executive Officer

 

If to the Holder:

Yad Zahav LLC



 

3.3                Amendments. This Debenture and any provision hereof may only
be amended by an instrument in writing signed by the Borrower and the Holder.
The term “Debenture” and all reference thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.

 

3.4                Assignability. This Debenture shall be binding upon the
Borrower and its successors and assigns, and shall inure to be the benefit of
the Holder and its successors and assigns. Each transferee of this Debenture
must be an “accredited investor” (as defined in Rule 501(a) of the Securities
Act of 1933, as amended). Holder may transfer this Debenture provided that the
transferee agrees in writing with Borrower to be bound by the provisions of this
Debenture, and that such transfer complies with any applicable federal and state
securities laws.

 

3.5                Cost of Collection. If default is made in the payment of this
Debenture, the Borrower shall pay the Holder hereof costs of collection,
including reasonable attorneys’ fees.

 

3.6                Governing Law. This Debenture shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Debenture shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of New York. The Borrower hereby irrevocably waives any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs.

 

3.7                Remedies. The Borrower acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder, by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Borrower acknowledges that the remedy at law for a breach of
its obligations under this Debenture will be inadequate and agrees, in the event
of a breach or threatened breach by the Borrower of the provisions of this
Debenture, that the Holder shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Debenture and to enforce specifically the terms and provisions
thereof, without the necessity of showing economic loss and without any bond or
other security being required.

 



3 

 





3.8                Severability. If any provision of this Debenture is invalid,
illegal or unenforceable, the balance of this Debenture shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
shall violate applicable laws governing usury, the applicable rate of interest
due hereunder shall automatically be lowered to equal the maximum permitted rate
of interest. The Borrower covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law or
other law which would prohibit or forgive the Borrower from paying all or any
portion of the principal of or interest on this Debenture as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Borrower (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

(Signature Page Follows)

 

4 

 



IN WITNESS WHEREOF, Borrower has caused this Debenture to be signed in its name
by its duly authorized officer as of the date set forth above.

 

BESPOKE EXTRACTS, INC.



 

By: /s/ Niquana Noel

Name: Niquana Noel

Title: Chief Executive Officer


 

Accepted and Agreed to by the Holder:

 

YAD ZAHAV, LLC



 

By: /s/ Ahron Gold  

Name:

Title:

 






5 




 

 

 

 

 

